J-A21030-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LARRY STURGIS                              :
                                               :
                       Appellant               :   No. 3133 EDA 2019

              Appeal from the Order Entered September 26, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0903671-1986


BEFORE: LAZARUS, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY DUBOW, J.:                          FILED OCTOBER 19, 2020

        Appellant, Larry Sturgis, appeals from the Order entered on September

26, 2019, denying and dismissing his seventh Petition filed pursuant to the

Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-46. We affirm.

        On October 8, 1987, the trial court sentenced Appellant to life

imprisonment after convicting him at a nonjury trial of First-Degree Murder

and Possession of an Instrument of Crime.1 On May 4, 1988, this Court

affirmed Appellant’s Judgment of Sentence. Commonwealth v. Sturgis, 545
A.2d 389 (Pa. Super. 1988) (unpublished memorandum). Appellant did not

seek further review and, thus, his Judgment of Sentence became final on June

3, 1988.2
____________________________________________


1   18 Pa.C.S. §§ 2502(a) and 907(a), respectively.

2   See 42 Pa.C.S. § 9545(b)(3); Pa.R.A.P. 903(a); Pa.R.Crim.P. 720(A)(3).
J-A21030-20



      On March 8, 2016, Appellant pro se filed the instant PCRA Petition, his

seventh. On November 7, 2016, Appellant pro se filed another PCRA Petition,

which the court treated as a supplement to his March 2016 Petition. Appellant

argued that his sentence is illegal because the trial court allegedly failed to

complete a signed sentencing Order. See PCRA Petition, 11/7/16.

      On September 26, 2019, the PCRA court denied Appellant’s Petition as

untimely, after issuing proper notice under Pa.R.Crim.P. 907. Trial Ct. Or.,

9/26/19. The court found that Appellant failed to satisfy the PCRA’s 60-day

time limitation, and, therefore, it lacked jurisdiction to decide the merits of

Appellant’s issues. Trial Ct. Op., 10/21/19, at 1-2.

      Appellant pro se timely filed a Notice of Appeal and presents the

following issues for our review:

      1. Whether the PCRA court erred in dismissing Appellant’s PCRA
      Petition as untimely.

      2. Whether the PCRA court erred by failing to hold an evidentiary
      hearing, where the lack of a signed sentencing order presented a
      genuine issue of material fact.

Appellant’s Br. at 4 (reordered and rephrased for clarity).

      We review an order denying a petition for collateral relief to determine

whether the PCRA court’s decision is supported by evidence of record and free

of legal error. Commonwealth v. Jarosz, 152 A.3d 344, 350 (Pa. Super.

2016). We note that there is no absolute right to an evidentiary hearing,

particularly where the court can determine from the record that no genuine




                                     -2-
J-A21030-20



issues of material fact exist. Commonwealth v. Maddrey, 205 A.3d 323,

328 (Pa. Super. 2019).

       As stated above, the PCRA court found that it lacked jurisdiction to

address the merits of Appellant’s Petition because he untimely filed it and

failed to satisfy the PCRA’s 60-day time limitation.3

       “The PCRA’s time restrictions are jurisdictional in nature. Thus, if a PCRA

petition is untimely, neither this Court nor the trial court has jurisdiction over

the petition.” Commonwealth v. Albrecht, 994 A.2d 1091, 1094 (Pa. 2010)

(citation omitted). To be timely, a PCRA petition “shall be filed within one year

of the date the judgment becomes final[.]”       42 Pa.C.S. § 9545(b)(1). The

instant Petition, filed 27 years after Appellant’s Judgment became final, is

patently untimely.

       Pennsylvania courts may consider an untimely PCRA petition, however,

if the petitioner pleads and proves one of the three exceptions to the PCRA

time-bar. 42 Pa.C.S. § 9545(b)(1). Here, Appellant invokes the Section

9545(b)(1)(i) exception, which requires him to plead and prove that the failure

to raise the claim previously was the result of governmental interference. 4



____________________________________________


3 At the time of Appellant’s Petition, Section 9545(b)(2) required that a
petitioner file his PCRA Petition within 60 days of the date the claim could have
been presented. 42 Pa.C.S. § 9545(b)(2).

4 We note that Appellant also invoked the newly-discovered facts and newly-
recognized constitutional right exceptions to the PCRA time-bar in his PCRA
Petitions, but he does not pursue these bases for jurisdiction on appeal.

                                           -3-
J-A21030-20



       In his argument, Appellant asserts that the trial court’s alleged failure

to complete a sentencing order constituted governmental interference.

Appellant’s Br. at 7. He contends that he discovered the basis for his claim on

September 21, 2016, when he discovered that his signed sentencing order

was missing from his file. Memorandum in Support of Petition, 11/7/16, at 6.

       Our review indicates that Appellant’s record contains a signed

sentencing Order. In fact, the trial court brought the signed sentencing Order

to Appellant’s attention in a September 1, 2015 Order. See Trial Ct. Or.,

9/1/15. Therefore, Appellant cannot prove the factual predicate of his claim

of governmental interference and we need not address whether the

governmental interference exception applies. Thus, we agree with the PCRA

court’s conclusion that it was without jurisdiction to address the merits of

Appellant’s Petition.5

       Having concluded that the PCRA court lacked jurisdiction to address the

merits of Appellant’s Petition, we likewise conclude that the court did not err

in declining to hold a PCRA hearing. No genuine issue of material fact existed

to require a hearing.

       Order affirmed.




____________________________________________


5“This Court may affirm a PCRA court’s decision on any grounds if the record
supports it.” Commonwealth v. Rykard, 55 A.3d 1177, 1183 (Pa. Super.
2012) (citation omitted).

                                           -4-
J-A21030-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/19/20




                          -5-